Appeal from a judgment entered after trial before an Official Referee, which (1) declares a local zoning ordinance unconstitutional and void with respect to respondents’ real property, and (2) grants injunctive relief. Respondents’ parcel is 290 feet deep, the first 100 feet of which are in a business “ B ” district and the remainder of which is in a residence “ AA ” district under the local ordinance. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.